
	
		I
		112th CONGRESS
		2d Session
		H. R. 6179
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Doggett (for
			 himself, Mr. Levin,
			 Mr. Rangel,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Becerra, Mr.
			 Larson of Connecticut, Mr.
			 Blumenauer, Mr. Pascrell,
			 Ms. Berkley,
			 Mr. Crowley,
			 Mr. Al Green of Texas,
			 Mr. Hinojosa,
			 Ms. Jackson Lee of Texas,
			 Mr. Gonzalez,
			 Mr. Cuellar,
			 Mr. Gene Green of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Van Hollen,
			 Mr. Garamendi, and
			 Mr. Kind) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  1 year the American Opportunity Tax Credit and the disregard of tax refunds for
		  purposes of Federal, and federally assisted, programs.
	
	
		1.One-year extension of
			 American Opportunty Tax CreditSubsection (i) of section 25A of the
			 Internal Revenue Code of 1986 is amended by striking in 2009, 2010,
			 2011, or 2012 and inserting after 2008 and before
			 2014.
		2.One-year
			 extension for disregarding refunds for purposes of Federal programs and
			 Federally assisted programsSubsection (b) of section 6409 of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2012 and inserting December 31, 2013.
		
